Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on September 8, 2022 is acknowledged.
3.	Claims 1-18 are pending in this application.


Restriction
4.	Applicant’s election without traverse of Group 2 (claims 10-18) and the election of an ocular discomfort score of about 2 or higher as the species of discomfort level, T4 peptide as the active agent species, solution as the species of formulation, 0.08 to 2.0 ml as the species of total daily dosage, and sequential administration as the species of administration in the reply filed on September 8, 2022 is acknowledged.
The restriction is deemed to be proper and is made FINAL in this office action. Claims 1-9 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. A search was conducted on the elected species, and prior art was found. Claims 14 and 16 are withdrawn from further consideration as being drawn to nonelected species (claim 16) and nonelected species found in the prior art. Claims 10-12, 14-15 and 17-18 are examined on the merits in this office action.



Objections
5.	The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see for example, paragraph [0037] of instant specification US 20210213103). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.  
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 102
6.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sosne et al (ARVO Annual Meeting Abstract, June 2013, pp. 1-2, enclosed) as evidenced by Li et al (PLoS One, May 3, 2016, 1-14).
9.	Sosne et al teach that “the purpose of this study was to evaluate the safety and efficacy of thymosin beta 4 (T4) eye drops as a novel therapy for severe dry eye disease in a double-masked, vehicle-controlled, physician-sponsored Phase 2 clinical trial (see p. 1, “Abstract”), meeting the limitation of instant claims 11-12. Sosne et al teach that nine patients with severe dry eye (18 eyes) were treated with T4 drops (0.1%) or vehicle control six times daily over a period of 28 days (see p. 1, “Methods”, lines 1-2). Sosne et al teach that dry eye sign and symptom assessments, such as ocular discomfort (using the OSDI questionnaire) and corneal fluorescein staining were evaluated at various time points throughout the study (see p. 1, “Methods”, lines 5-7), meeting the limitation of instant claim 10. Sosne et al teach that statistically significant differences in sign and symptom assessments, such as ocular discomfort and corneal fluorescein staining, were seen at various time points…the T4 treated group (12 eyes) had a 35.1% reduction of ocular discomfort compared to vehicle control (6 eyes) (p=0.0141), and a 59.1% reduction of total corneal fluorescein staining compared to vehicle control (p=0.0108) (see pp. 1-2, “Results”). As evidenced by Li et al, OSDI questionnaire and Pain Sensitivity Questionnaire (PSQ) are used to assess the influence of pain sensitivity on perceptions of ocular discomfort and dryness (see “p. 1, “Purpose” and “Methods”). Li et al teach that “it is not uncommon for individuals to have the same clinical presentation of dry eye but have vastly different OSDI scores; conversely, very similar OSDI scores can be observed with vastly different clinical signs. Such discrepancies may be explained in part by pain sensitivity either amplifying (in an individual with high sensitivity to pain) or weakening (in an individual with low sensitivity to pain) the perception of dry eye symptoms. A patient with greater pain sensitivity may suffer symptoms of discomfort when ocular surface pathology that could lead to such symptoms is sub-clinical. A less sensitive patient may report no symptoms at all, even when the clinician clearly identify signs of desiccation and damage to the ocular surface” (see p. 9, “Discussion”). Thus, since Sosne et al teach a therapy for severe dry eye disease, and the discomfort is subjective to the patient, the term “severe dry eye” can be deemed to be an ocular discomfort score of greater than 2, the Sosne et al as evidenced by Li et al anticipates instant claims 10-12.


10.	Claim(s) 10-12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (US 2004/0131626, filed with IDS) as evidenced by Galor et al (J Pain, 2016, 17(3): 310-318, enclosed pp. 1-21) and Li et al (PLoS One, May 3, 2016, 1-14).
11.	Goldstein reference teaches administering to a subject in need of treatment of dry eye syndrome an effective amount of a composition comprising the amino acid sequence LKKTET (SEQ ID NO: 1) to the eye, or a conservative variant thereof having eye degeneration inhibiting activity, Thymosin 4 (see for example, paragraph [0013]), meeting the limitation of instant claim 10. Goldstein reference teaches topical administration in a solution, lotion, salve, gel, cream…ointment and so on (see paragraph [0016] and claim 6, for example), meeting the limitation of instant claims 11-12. Goldstein reference teaches administration of the composition daily, with a single application or multiple applications per day, such as 2, 3 or 4 or more times per day (see paragraph [0017]), meeting the limitation of instant claim 18. As evidenced by Galor et al, “dry eye is characterized by symptoms of ocular discomfort and visual disturbances, as well as variable signs including tear film and ocular surface disruption and inflammatory changes” (see p. 2, second paragraph of “Introduction”). 
And as evidenced by Li et al, OSDI questionnaire and Pain Sensitivity Questionnaire (PSQ) are used to assess the influence of pain sensitivity on perceptions of ocular discomfort and dryness (see “p. 1, “Purpose” and “Methods”). Li et al teach that “it is not uncommon for individuals to have the same clinical presentation of dry eye but have vastly different OSDI scores; conversely, very similar OSDI scores can be observed with vastly different clinical signs. Such discrepancies may be explained in part by pain sensitivity either amplifying (in an individual with high sensitivity to pain) or weakening (in an individual with low sensitivity to pain) the perception of dry eye symptoms. A patient with greater pain sensitivity may suffer symptoms of discomfort when ocular surface pathology that could lead to such symptoms is sub-clinical. A less sensitive patient may report no symptoms at all, even when the clinician clearly identify signs of desiccation and damage to the ocular surface” (see p. 9, “Discussion”).
Since the reference teaches ALL of the active method steps, i.e. the same patient population and same compound, the reference anticipates instant claims 10-12 and 18.

12.	Claim(s) 10-12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (US 2008/0096817, filed with IDS) as evidenced by Galor et al (J Pain, 2016, 17(3): 310-318, enclosed pp. 1-21) and Li et al (PLoS One, May 3, 2016, 1-14).
13.	Goldstein reference teaches administering to a subject in need of treatment of dry eye syndrome an effective amount of a composition comprising the amino acid sequence LKKTET (SEQ ID NO: 1) to the eye, or a conservative variant thereof having eye degeneration inhibiting activity, Thymosin 4 (see for example, paragraph [0013]), meeting the limitation of instant claim 10. Goldstein reference teaches topical administration in a solution, lotion, salve, gel, cream…ointment and so on (see paragraph [0016] and claim 7, for example), meeting the limitation of instant claims 11-12. Goldstein reference teaches administration of the composition daily, with a single application or multiple applications per day, such as 2, 3 or 4 or more times per day (see paragraph [0017]), meeting the limitation of instant claim 18. As evidenced by Galor et al, “dry eye is characterized by symptoms of ocular discomfort and visual disturbances, as well as variable signs including tear film and ocular surface disruption and inflammatory changes” (see p. 2, second paragraph of “Introduction”). 
And as evidenced by Li et al, OSDI questionnaire and Pain Sensitivity Questionnaire (PSQ) are used to assess the influence of pain sensitivity on perceptions of ocular discomfort and dryness (see “p. 1, “Purpose” and “Methods”). Li et al teach that “it is not uncommon for individuals to have the same clinical presentation of dry eye but have vastly different OSDI scores; conversely, very similar OSDI scores can be observed with vastly different clinical signs. Such discrepancies may be explained in part by pain sensitivity either amplifying (in an individual with high sensitivity to pain) or weakening (in an individual with low sensitivity to pain) the perception of dry eye symptoms. A patient with greater pain sensitivity may suffer symptoms of discomfort when ocular surface pathology that could lead to such symptoms is sub-clinical. A less sensitive patient may report no symptoms at all, even when the clinician clearly identify signs of desiccation and damage to the ocular surface” (see p. 9, “Discussion”).
Since the reference teaches ALL of the active method steps, i.e. the same patient population and same compound, the reference anticipates instant claims 10-12 and 18.

14.	Claim(s) 10-12, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crockford et al (US 2012/0071411, filed with IDS) as evidenced by Galor et al (J Pain, 2016, 17(3): 310-318, enclosed pp. 1-21) and Li et al (PLoS One, May 3, 2016, 1-14).
15.	Crocker et al teach treatment of dry eye syndrome by administering a peptide sequence of LKKTET (SEQ ID NO: 1) and LKKTNT (SEQ ID NO: 2) and thymosin 4 to the eye (see for example, paragraph [0080], and claim 1), meeting the limitation of instant claim 10. Crockford et al teach  the composition in a form of an eye drop (see for example, paragraphs [0016], [0029], [0037]), meeting the limitation of instant claims 11-12. Crockford et al teach that the peptide agents in a form of a solution, lotion, salve, gel…suspension…ointment…(see for example, paragraph [0019]), meeting the limitation of instant claim 12. Crockford et al teach administration of the composition daily, with a single application or multiple applications per day, such as 2, 3 or 4 or more times per day (see paragraph [0024]), meeting the limitation of instant claim 18. Crocker et al teach peptide at a concentration of from about 0.001 to 1,000 mg/ml…most preferably peptide at a concentration of about 1 mg/ml to 6 mg/ml (see paragraph [0111]) and each ml of the peptide agent comprising the peptide agent (see paragraphs [0086], [0090], [0093], [0110]-[0111], [0116]-[0117], [0121]-[0122], for example), meeting the limitation of instant claim 14.
As evidenced by Galor et al, “dry eye is characterized by symptoms of ocular discomfort and visual disturbances, as well as variable signs including tear film and ocular surface disruption and inflammatory changes” (see p. 2, second paragraph of “Introduction”). 
And as evidenced by Li et al, OSDI questionnaire and Pain Sensitivity Questionnaire (PSQ) are used to assess the influence of pain sensitivity on perceptions of ocular discomfort and dryness (see “p. 1, “Purpose” and “Methods”). Li et al teach that “it is not uncommon for individuals to have the same clinical presentation of dry eye but have vastly different OSDI scores; conversely, very similar OSDI scores can be observed with vastly different clinical signs. Such discrepancies may be explained in part by pain sensitivity either amplifying (in an individual with high sensitivity to pain) or weakening (in an individual with low sensitivity to pain) the perception of dry eye symptoms. A patient with greater pain sensitivity may suffer symptoms of discomfort when ocular surface pathology that could lead to such symptoms is sub-clinical. A less sensitive patient may report no symptoms at all, even when the clinician clearly identify signs of desiccation and damage to the ocular surface” (see p. 9, “Discussion”).
Since the reference teaches ALL of the active method steps, i.e. the same patient population and same compound, the reference anticipates instant claims 10-12, 14 and 18.


35 U.S.C. 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claim 10-12, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 2008/0096817, filed with IDS) or Goldstein (US 2004/0131626), as evidenced by Galor et al (J Pain, 2016, 17(3): 310-318, enclosed pp. 1-21) and Li et al (PLoS One, May 3, 2016, 1-14) in view of Crockford et al (US 2012/0071411, filed with IDS).
20.	Goldstein references teach administering to a subject in need of treatment of dry eye syndrome an effective amount of a composition comprising the amino acid sequence LKKTET (SEQ ID NO: 1) to the eye, or a conservative variant thereof having eye degeneration inhibiting activity, Thymosin 4 (see for example, paragraph [0013]), meeting the limitation of instant claim 10. Goldstein reference teaches topical administration in a solution, lotion, salve, gel, cream…ointment and so on (see paragraph [0016] and claim 6, for example), meeting the limitation of instant claims 11-12. Goldstein reference teaches administration of the composition daily, with a single application or multiple applications per day, such as 2, 3 or 4 or more times per day (see paragraph [0017]), meeting the limitation of instant claim 18. As evidenced by Galor et al, “dry eye is characterized by symptoms of ocular discomfort and visual disturbances, as well as variable signs including tear film and ocular surface disruption and inflammatory changes” (see p. 2, second paragraph of “Introduction”). 
And as evidenced by Li et al, OSDI questionnaire and Pain Sensitivity Questionnaire (PSQ) are used to assess the influence of pain sensitivity on perceptions of ocular discomfort and dryness (see “p. 1, “Purpose” and “Methods”). Li et al teach that “it is not uncommon for individuals to have the same clinical presentation of dry eye but have vastly different OSDI scores; conversely, very similar OSDI scores can be observed with vastly different clinical signs. Such discrepancies may be explained in part by pain sensitivity either amplifying (in an individual with high sensitivity to pain) or weakening (in an individual with low sensitivity to pain) the perception of dry eye symptoms. A patient with greater pain sensitivity may suffer symptoms of discomfort when ocular surface pathology that could lead to such symptoms is sub-clinical. A less sensitive patient may report no symptoms at all, even when the clinician clearly identify signs of desiccation and damage to the ocular surface” (see p. 9, “Discussion”). Since the reference teaches ALL of the active method steps, i.e. the same patient population and same compound, the reference anticipates instant claims 10-12 and 18. 
The difference between the reference and the instant claims is that the references do not teach administering artificial tears to the affected eye of the subject and the total daily dosage of from about 0.08 ml to about 2.0 ml.
21.	However, Goldstein references teach that dry eyes are typically treated by applying artificial tears and ointments (see paragraph [0008] for both ‘626 and ‘817).
22.	Additionally, Crocker et al teach treatment of dry eye syndrome by administering a peptide sequence of LKKTET (SEQ ID NO: 1) and LKKTNT (SEQ ID NO: 2) and thymosin 4 to the eye (see for example, paragraph [0080], and claim 1). Crockford et al teach  the composition in a form of an eye drop (see for example, paragraphs [0016], [0029], [0037]). Crockford et al teach that the peptide agents in a form of a solution, lotion, salve, gel…suspension…ointment…(see for example, paragraph [0019]). Crockford et al teach administration of the composition daily, with a single application or multiple applications per day, such as 2, 3 or 4 or more times per day (see paragraph [0024]). Crocker et al teach peptide at a concentration of from about 0.001 to 1,000 mg/ml…most preferably peptide at a concentration of about 1 mg/ml to 6 mg/ml (see paragraph [0111]) and each ml of the peptide agent comprising the peptide agent (see paragraphs [0086], [0090], [0093], [0110]-[0111], [0116]-[0117], [0121]-[0122], for example)
23.	Therefore, it would have been obvious to one of ordinary skilled in the art to treat dry eye syndrome by administering both artificial tears and LKKTET (SEQ ID NO: 1) and LKKTNT (SEQ ID NO: 2) or thymosin 4 and a total daily dosage. One of ordinary skilled in the art would be motivated to combine the artificial tear and peptide/protein of Goldstein with a reasonable expectation of success, because combining two composition that have the same function would have at least an additive effect. The MPEP states that, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”).
Furthermore, one of ordinary skill in the art would be motivated to optimize the total daily dosage that would be optimal to the treatment of ocular discomfort. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
The combined art is prima facie obvious over instant claims 10-12, 14-15 and 17-18.

24.	Claims 10-12, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosne et al (ARVO Annual Meeting Abstract, June 2013, pp. 1-2, enclosed), Li et al (PLoS One, May 3, 2016, 1-14) in view of Goldstein (US 2008/0096817, filed with IDS) or Goldstein (US 2004/0131626), and in view of Crockford et al (US 2012/0071411, filed with IDS).
25.	Sosne et al teach that “the purpose of this study was to evaluate the safety and efficacy of thymosin beta 4 (T4) eye drops as a novel therapy for severe dry eye disease in a double-masked, vehicle-controlled, physician-sponsored Phase 2 clinical trial (see p. 1, “Abstract”), meeting the limitation of instant claims 11-12. Sosne et al teach that nine patients with severe dry eye (18 eyes) were treated with T4 drops (0.1%) or vehicle control six times daily over a period of 28 days (see p. 1, “Methods”, lines 1-2). Sosne et al teach that dry eye sign and symptom assessments, such as ocular discomfort (using the OSDI questionnaire) and corneal fluorescein staining were evaluated at various time points throughout the study (see p. 1, “Methods”, lines 5-7), meeting the limitation of instant claim 10. Sosne et al teach that statistically significant differences in sign and symptom assessments, such as ocular discomfort and corneal fluorescein staining, were seen at various time points…the T4 treated group (12 eyes) had a 35.1% reduction of ocular discomfort compared to vehicle control (6 eyes) (p=0.0141), and a 59.1% reduction of total corneal fluorescein staining compared to vehicle control (p=0.0108) (see pp. 1-2, “Results”). As evidenced by Li et al, OSDI questionnaire and Pain Sensitivity Questionnaire (PSQ) are used to assess the influence of pain sensitivity on perceptions of ocular discomfort and dryness (see “p. 1, “Purpose” and “Methods”). Li et al teach that “it is not uncommon for individuals to have the same clinical presentation of dry eye but have vastly different OSDI scores; conversely, very similar OSDI scores can be observed with vastly different clinical signs. Such discrepancies may be explained in part by pain sensitivity either amplifying (in an individual with high sensitivity to pain) or weakening (in an individual with low sensitivity to pain) the perception of dry eye symptoms. A patient with greater pain sensitivity may suffer symptoms of discomfort when ocular surface pathology that could lead to such symptoms is sub-clinical. A less sensitive patient may report no symptoms at all, even when the clinician clearly identify signs of desiccation and damage to the ocular surface” (see p. 9, “Discussion”). Thus, since Sosne et al teach a therapy for severe dry eye disease, and the discomfort is subjective to the patient, the term “severe dry eye” can be deemed to be an ocular discomfort score of greater than 2, the Sosne et al as evidenced by Li et al anticipates instant claims 10-12.
The difference between the reference and the instant claims is that the reference does not teach a total daily dosage and administering with artificial tears.
26.	Goldstein references teach administering to a subject in need of treatment of dry eye syndrome an effective amount of a composition comprising the amino acid sequence LKKTET (SEQ ID NO: 1) to the eye, or a conservative variant thereof having eye degeneration inhibiting activity, Thymosin 4 (see for example, paragraph [0013]). Goldstein reference teaches topical administration in a solution, lotion, salve, gel, cream…ointment and so on (see paragraph [0016] and claim 6, for example). Goldstein reference teaches administration of the composition daily, with a single application or multiple applications per day, such as 2, 3 or 4 or more times per day (see paragraph [0017]). Goldstein references teach that dry eyes are typically treated by applying artificial tears and ointments (see paragraph [0008] for both ‘626 and ‘817).
27.	Crocker et al teach treatment of dry eye syndrome by administering a peptide sequence of LKKTET (SEQ ID NO: 1) and LKKTNT (SEQ ID NO: 2) and thymosin 4 to the eye (see for example, paragraph [0080], and claim 1). Crockford et al teach  the composition in a form of an eye drop (see for example, paragraphs [0016], [0029], [0037]). Crockford et al teach that the peptide agents in a form of a solution, lotion, salve, gel…suspension…ointment…(see for example, paragraph [0019]). Crockford et al teach administration of the composition daily, with a single application or multiple applications per day, such as 2, 3 or 4 or more times per day (see paragraph [0024]). Crocker et al teach peptide at a concentration of from about 0.001 to 1,000 mg/ml…most preferably peptide at a concentration of about 1 mg/ml to 6 mg/ml (see paragraph [0111]) and each ml of the peptide agent comprising the peptide agent (see paragraphs [0086], [0090], [0093], [0110]-[0111], [0116]-[0117], [0121]-[0122], for example)
28.	Therefore, it would have been obvious to one of ordinary skilled in the art to treat dry eye syndrome by administering both artificial tears and LKKTET (SEQ ID NO: 1) and LKKTNT (SEQ ID NO: 2) or thymosin 4 and a total daily dosage. One of ordinary skilled in the art would be motivated to combine the artificial tear and peptide/protein of Goldstein with a reasonable expectation of success, because combining two composition that have the same function would have at least an additive effect. The MPEP states that, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”).
Furthermore, one of ordinary skill in the art would be motivated to optimize the total daily dosage that would be optimal to the treatment of ocular discomfort. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
The combined art is prima facie obvious over instant claims 10-12, 14-15 and 17.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654